Citation Nr: 1816226	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as due to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	William Herren, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.

This matter came before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified at a hearing before the undersigned Veteran's Law Judge (VLJ) Kilcoyne in March 2014 and a transcript of that hearing is of record.  

In July 2014, the Board denied service connection for a right knee disability. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated and remanded that portion of the Board's decision which denied service connection for a right knee disability.  Subsequently, in November 2015, the Board remanded this matter for further evidentiary development consistent with the JMPR.  

In August 2016, the Veteran appointed a new representative, Attorney William C. Herren, who requested in March 2017 that a new hearing be scheduled.  Consequently, in June 2017 the Board remanded the issue on appeal for an additional hearing before a Veteran's Law Judge.  

The Veteran testified before the undersigned VLJ Velez during a July 2017 Travel Board hearing.  The transcript of the hearing is of record.  The Board notes that the law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  Furthermore, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102 (a).  The Court has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).
Pursuant to the Court's holding in Arneson, the Veteran was sent a letter offering him a third hearing and the Veteran waived this right in his February 2018 response. Accordingly, an additional hearing before a third Board member is not required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right knee disability was caused by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 1157, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A full grant of benefits sought on appeal is granted herein.  As such, the Board finds that any error related to the VCAA with regard to the issue on appeal is moot.  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

In the present case, the Veteran contends that his right knee disability was caused or aggravated by his service-connected left knee disability.  At the outset, the Board notes that the record shows the Veteran has been diagnosed with osteoarthritis of the right knee and underwent right knee total arthroplasty in October 2007.  As such, a right knee disability is shown and the remaining question is whether the current right knee disability was caused or aggravated by the service-connected left knee disability.

Upon review of the evidence of record, the Board finds that service connection is warranted as the competent evidence shows the right knee disability is related to the service-connected left knee disability.

An April 1978 letter from the Veteran's private physician, Dr. R.B.E., notes that the Veteran "[w]alks with a little favoring limp on the left knee and . . . [there is] [c]onsiderable patella crepitation present in both knees."

An April 2006 VA examination found significant indication of primary age-induced osteoarthritis with no history of trauma to the knee.  The examiner noted the Veteran's weight of 293 pounds and found no evidence that problems with the left knee should have exacerbated the right knee more than the Veteran's weight.  Based on this, the examiner concluded that the right knee disability is not related to the left knee stating "[t]here is absolutely no evidence that problems with the left knee should exacerbate the right knee osteoarthritis more than the massive weight." However, the examiner did not discuss or even acknowledge the April 1978 documentation of a limp favoring the left knee and findings of considerable patella crepitation on the right knee as noted above. As such, the Board finds that the opinion is based on an inaccurate factual premise, is therefore inadequate, and accords it little probative weight.

A September 2007 letter from a private chiropractor, Dr. L.M.C., notes the Veteran had a left knee injury and subsequent surgery, and stated that due to the left knee injury, the right knee had been under greater stress and had to compensate.  As a result, the right knee was found to be painful and degenerative in nature, and right knee surgery was recommended.  

A December 2007 VA examiner opined that "[t]here is no good evidence to support any connection between the arthritis and total knee replacement in the left knee aggravating or causing the arthritis in the right knee. The right knee is not service-connected and is not aggravated or associated with his left knee."  However, the examiner did not provide any reasoning for his opinion and as such, the Board finds the opinion inadequate and accords it little probative weight.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

An additional VA medical opinion was obtained in January 2016 from the same examiner who performed the April 2006 VA examination.  The examiner again opined that the right knee disability was less likely than not due to the left knee disability.  The examiner reasoned that the Veteran developed age-related right knee degeneration and had a total knee arthroplasty in 2007 and that the "evidence based medicine shows that one lower extremity joint doesn't affect other lower extremity joints."  He cited a 2005 medical article entitled "Symptoms in the Opposite or Uninjured Joint" by Dr. I. H. as support for the conclusion that injury to one knee does not produce stress upon the other knee and that there is no such thing as compensative stress.  Finally, he noted that obesity has some influence and stated that "there is no aggravation."

However, the Board also finds this opinion to be inadequate.  Indeed, while the examiner cites to a medical treatise, he does not specifically cite to any findings therein which support his conclusion. Moreover, he does not provide the Board with a clear rationale as to why the Veteran's right knee disability is age-related.  This is particularly significant given the fact that considerable right knee patella crepitus was noted as early as 1978 yet again was not discussed by the examiner despite being requested by the November 2015 Board remand to discuss the significance of the same.  Further, the opinion notes that "obesity does have some influence," but states it is mainly pain and not joint destruction, which does not provide the Board with a clear understanding of obesity's role, if any, in the physical degeneration of the Veteran's right knee.  Moreover, regarding the question of aggravation, the January 2016 VA opinion offers the conclusion that there was no aggravation, but no rationale is provided to support this statement.  Therefore, the opinion is inadequate and it is afforded little probative weight.  

The Veteran submitted a July 2017 opinion from a private medical provider which concludes that the most likely cause of the Veteran's right knee disability is the biomechanical changes caused by the left knee to the right during ambulation.  To support the contention that abnormal motion due to an arthritic or replaced knee causes injury to the other knee, the July 2017 opinion cites several peer-reviewed and evidence-based studies, including several dealing specifically with the effects of knee osteoarthritis on other joints in the lower limbs.

The July 2017 private opinion also addressed the questions of whether the Veteran's right knee disability was caused by either age or obesity.  First, the opinion concludes that it is not likely due to age.  As a rationale, the opinion notes that while knee osteoarthritis increases due to age, only a small fraction of patients advance to total knee or hip arthroplasty as the Veteran did.  The opinion also notes that the Veteran's right knee osteoarthritis likely had its onset prior to 1978 and is therefore not likely due to age.  To support this conclusion, the opinion cites both the 1978 private examination findings of considerable crepitation in both knees and a supporting study from the Osteoarthritis Initiative that found that clinical findings of crepitation are significant predictors of osteoarthritis.

The opinion also cites the 1978 findings of crepitation and a likely onset date prior to that examination to support the conclusion that that the Veteran's disability is not likely due to obesity, observing that the Veteran had a body mass index (BMI) of 28 (below the 30 BMI level indicating obesity) when the 1978 findings were made.

The Board finds the July 2017 private medical opinion to be adequate and accords it great probative weight.  The opinion is based on a review and consideration of the relevant medical evidence and provides a clear rationale for its conclusions both as to the impact of the Veteran's left knee disability upon his right knee and for its conclusions that age and obesity are less likely to be the cause of the Veteran's right knee disability.  The July 2017 opinion also cites six peer-reviewed articles dealing specifically with osteoarthritis and lower extremity joints to support its contention that abnormal motion due to an arthritic or replaced knee causes injury to the other knee, providing the Board with a clear indication of the basis of this conclusion.  Moreover, the opinion acknowledges the VA opinions of record and details how and why the private provider's opinion differs from the VA examiners' opinions.  

In addition, the Board notes that the July 2017 private examiner's findings are consistent with the findings of the September 2007 letter from the Veteran's private medical provider that the right knee had been subject to increased stress due to the left knee disability.  

As the April 2006, December 2007 and January 2016 VA opinions have been found to be inadequate, the Board is left with a single competent medical opinion of record providing an analysis of the relationship between the Veteran's service connected left knee disability and his current right knee disability, the July 2017 private opinion.  The Board therefore finds that the competent medical evidence of record indicates that the Veteran's right knee disability was caused by his service-connected left knee disability and that service connection for a right knee disability is warranted.  38 C.F.R. § 3.310(a).


ORDER

Service connection for a right knee disability is granted.






_______________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




_______________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




_______________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


